DETAILED ACTION
Response to Amendment and
Status of the Claims
1.	Applicant’s amendment and response, submitted June 14, 2022, has been reviewed by the examiner and entered of record in the file.  Claims 1, 4-8 and 10 are amended.  Claim 14 is newly added. Claims 1-14 are under examination and are the subject of this office action.
2.	Applicant previously elected the species of: (1) Penicillin G as the antibiotic; (2) Huanglongbing (HLB) as the bacterial infection; (3) decanoyloxymethyl chloride; and (4) neem oil as the horticultural oil.

Previous Claim Rejections - 35 USC § 112

3.	Claims 1-13 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
4.	Applicant’s arguments, with respect to newly amended claim 1 have been fully considered and are persuasive.  The indefiniteness rejection has been withdrawn. 

Previous Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1-3 were previously rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Muqing et al., PLOS One 2014 (hereafter referred to as “Zhang et al.”) in view of Laws, Andrew P. et al., J Chem Soc 1989 (hereafter referred to as “Laws et al.”), as evidenced by the PubChem record of Penicillin G, 2004 (hereafter referred to as “PubChem”).
	In consideration of Applicant’s amendments to claim 1, the previous obviousness rejection is withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103, please see below.

New Claim Rejections - 35 USC § 103
6.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Phytopathology 2010, in view of Laws et al., J Chem Soc 1989, as evidenced by the PubChem record of Penicillin G, 2004 (hereafter referred to as “PubChem”).
	Amended Claim 1 is directed to a method for treating a bacterial infection in a plant, (more specifically Huanglongbing (HLB)), comprising the steps of: 
	a) identifying a plant having a bacterial infection; b) providing an ester-modified beta-lactam antibiotic, wherein the ester-modified beta-lactam antibiotic results from a reaction of a carboxylate functionality of a beta-lactam antibiotic with an oxymethyl alkyl halide; and c) applying the ester modified beta-lactam of step b, (more specifically the penam Penicillin G (claim 3)), to an outside surface of the plant having the bacterial infection in an amount sufficient to treat the bacterial infection.  Claim 2 is drawn to the method of claim 1, and limits wherein the beta-lactam antibiotic is one or more selected from the group consisting of penams, carbapenams, oxapenams, monobactams, cephems, carbacephems, oxacephems and mixtures thereof. Claim 3 is drawn to the method of claim 1, and limits wherein the beta-lactam antibiotic is one or more selected from the group consisting of penicillin G, penicillin V, and mixtures thereof. 
	Claim 4 is drawn to claim 1, and limits step b) wherein the reaction comprises reacting the beta-lactam antibiotic with oxymethyl alkyl halide, selected from the group consisting of a decanoyl oxymethyl halide, a pivalovl oxymethyl halide or a mixture thereof in an organic solvent to form a reaction mixture and reacting the reaction mixture. Claim 5 is drawn to claim 4, and limits step b) wherein the reaction comprises reacting the beta-lactam antibiotic with the oxymethyl alkyl halide in a molar ratio of 1:10. Claim 6 is drawn to claim 4, and limits wherein the organic solvent comprises N, N dimethylforamide. Claim 7 is drawn to claim 4, and limits step b) wherein the reaction comprises reacting the reaction mixture at a temperature of at least 250 C for at least 1 hour. Claim 8 is drawn to claim 4, and limits step b) wherein the reaction is quenched by addition of water and an ester product compound is extracted from the reaction mixture into an organic solvent. Claim 9 is drawn to claim 8, and limits wherein the extracted product compound is further passed through a flash column chromatography process purification process. Claim 10 is drawn to claim 1, comprising the further step of mixing the ester modified beta-lactam with a carrier vehicle prior to application in step c). Claim 11 is drawn to claim 10 and limits wherein the carrier vehicle comprises a horticultural oil, more specifically neem oil (claim 12). Claim 13 is drawn to claim 12, and limits wherein the carrier vehicle further comprises water.

	Zhang et al. teach a method of treating Citrus Huanglongbing (HLB) in a plant infected with Candidatus L. Asiaticus (an HLB bacterium), i.e., “…periwinkle plants showing HLB-like symptoms were detached from the dodder and infections were confirmed,” (page 240, left column, first paragraph), comprising topically applying penicillin G to the plant: “the stems of severely ‘Ca. L. asiaticus’-infected cuttings were individually soaked in the… penicillin G sodium solutions,” (page 241, left column, second paragraph). Application by soaking the stem embraces the limitation of applying “to an outside surface of a plant” required by claim 1. Penicillin G is effective to control HLB bacteria in the periwinkle plants when administered at a concentration of 50 mg/ml (see Table 5 at page 243, and page 244, left column, last paragraph- right column, lines 1-9).
	As such, Zhang et al. teach a method of treating HLB bacterium in a plant comprising the administration of a penicillin G to the outside surface of an infected plant but are silent as to an ester-modified penicillin G.
	Yet, Laws et al. discuss the effect of esterification of the carboxylate group in Benzylpenicillin, see compound (4) at page 1577.  As evidenced by PubChem, Benzylpenicillin is also known as penicillin G.  
	Laws et al. teach that the carboxylate ester group results in Benzylpenicillin methyl ester (4) being a much poorer substrate for p-lactamase II (page 1580, left column, third full paragraph), thereby increasing its antimicrobial activity by reducing bacterial resistance to the antibiotic, due to the bacteria’s ability to produce p-lactamase enzymes which catalyze the hydrolysis of the beta-lactam to biologically inactivate the bacteria (page 1579, right column, last two paragraphs-page 1580, left column, first paragraph).
	Thus it would have been obvious to one of skill in the art to modify the disclosure of Zhang et al. and administer penicillin G methyl ester to treat HLB in an infected citrus plant.  The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). One of ordinary skill in the art would immediately recognize that the ester derivative of Penicillin G exhibits the enhanced antimicrobial activity suggested by Laws et al. and would have a reasonable expectation of success in its efficacy in the treatment of HLB infection.
	Regarding the product-by-process recitation in step b), i.e., “wherein the ester modified beta-lactam antibiotic results from a reaction of a carboxylate functionality of a beta lactam antibiotic with an oxymethyl alkyl halide,” as well as dependent claims 3-13, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, see MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). 
	As such, claims 1-13 are prima facie obvious.

7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Phytopathology 2010, in view of Laws et al., J Chem Soc 1989, as evidenced by the PubChem record of Penicillin G, 2004, further in view of the webpage printout of https://gardinwarehouse.com/blogs/garden-science/foliar-spray-how-does-a-plant-absorb-nutrients-through-its-leaves, published January 10, 2018.
	Claim 14 is drawn to claim 1, and limits wherein step c) comprises applying the ester-modified beta-lactam antibiotic of step b) via a foliar application.
	Zhang et al. in view of Laws et al. as evidenced by PubChem teach a method of treating HLB bacterium in an infected plant comprising the administration of ester-modified penicillin G to the outside surface of an infected plant but are silent as to foliar application.
	Yet, GardinWarehouse discusses the advantages of foliar application: “A plant can absorb nutrients through its leaves at a quicker rate than it can through its roots… The nutrients provided through foliar spray will travel through the entire plant, all they way to the roots.  Like carbohydrates produced through photosynthesis, nutrients from foliar spray will also disperse through the rest of the plant.  In fact, up to 90% of a foliar-fed solution can be found in the roots of a plant within 1-hour of application,” (see pages 2 and 3).
	Thus, one skilled in the art would be motivated to apply ester-modified penicillin G via foliar application in order to improve absorption and optimize effectiveness of the antibiotic in a method of treating HLB infection in a plant in need thereof.
	As such, claim 14 is prima facie obvious.
	
Conclusion
8.	In conclusion, claims 1-14 are present in the instant application. Claims 1-14 are rejected. No claim is presently allowable.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611